Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to claims filed on 03/24/2021, the provisional application date 12/28/2018 is considered.
Claims 1, 3-5, 8, 10-11, 14-26 are pending and rejected; Claims 1, 23 and 25 are independent claims; Claim 1 is independent claim; Claims 2, 6-7 and 12-13 are canceled.

Response to Arguments
Applicant’s arguments filed on 03/24/2021 have been fully considered but they are not persuasive.

	With respect applicant’s argument: Ramadoss, either singly or in combination with any of the other references, does not teach or suggest "tracking data associated with the distributed-ledger based computing operation using the identifier separate from the private key” and “tracking second data associated with the computing operation using the identifier separate from the private key.”. 
	Examiner respectfully disagrees with applicant’s argument for the following reasons: Ramadoss discloses (see Ramadoss ¶¶188, 190, blockchain transaction may include at least … processing unit 204 may identify a first account profile 210 where the included account identifier corresponds to the personal account number and a second account profile 210 where the included account identifier corresponds to the merchant identifier; ¶¶ 108, 168, monitoring the transaction ledger to determine whether a transaction against the blockchain identification has occurred) disclosing the limitation “.tracking data associated with the distributed-ledger based computing operation using the identifier separate from the private key” as recited in claims 1, 23 and 25. And Ramadoss teaches (see Ramadoss ¶¶188, blockchain transactions may include at least a first data element configured to store a personal .

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10, 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadoss et al. US Pub. No.: 2020/0042989 A1 (hereinafter Ramadoss) in view of Holland et al. US Pub. No.: 2020/0027080 A1 (hereinafter Holland).

Ramadoss teaches:
As to claim 1, a method for use in a blockchain network comprising an enterprise network and a reconciliation network (see Ramadoss Figs. 1a-1d and ¶157, blockchain transaction processed using the blockchain network 106 based on the information included in the data element(s) reserved for private use; ¶244, enterprise network and reconciliation network), the method comprising:
accessing, by at least one first computing system in the enterprise network, a first digital facilitator, wherein the first digital facilitator provides one or more parameters for initiating a distributed ledger-based computing operation in the enterprise network (see Ramadoss Fig. 1D, and ¶¶55, 65 and 68, Ledger (aka Distributed Ledger) is the core building block in the blockchain network and serves as a decentralized and distributed database; ¶188, blockchain transactions may include at least a first data element configured to store a personal account number, a second data element configured to store a merchant identifier, and a third data element, which may be reserved for private use, configured to store at least blockchain network identifier; ¶107, embedding key data in each term of the smart contract, the key data being associated with a blockchain identification and usable to conduct a transaction), wherein an identifier is used for initiating the distributed-ledger based computing operation, in the enterprise network (see Ramadoss ¶61, issues asset-backed tokens/identifier representing the real estate backed notes on the blockchain, and investors have liquidity and visibility of assets on the blockchain) ; 
wherein the distributed-ledger based computing operation is a non- anonymously-initiated distributed-ledger based computing operation, and wherein the identifier is associated with and separate from a private key known only to a user associated with the initiation of the non-anonymously-initiated distributed-ledger based computing operation (see Ramadoss ¶50, term " private ledger" is a privately accessible listing of transactions for the distributed database or blockchain; ¶157, corresponding blockchain transaction may then be processed using the blockchain network 106 based on the information included in the data element(s) reserved for private use…the blockchain transaction may be initiated by the processing server 110. In other embodiments, the processing server 110 may provide the transaction message or data included therein to the insurance or bank 112; ¶188, blockchain transactions may include at least a first data element configured to store a personal account number, a second data element configured to store a merchant identifier, and a third data element, which may be reserved for private use, configured to store at least blockchain network identifier); 
tracking data associated with the distributed-ledger based computing operation using the identifier separate from the private key (see Ramadoss ¶¶188, 190, blockchain transaction may include  monitoring the transaction ledger to determine whether a transaction against the blockchain identification has occurred);
initiating the distributed-ledger based computing operation in the enterprise network (see Ramadoss ¶157, see Ramadoss ¶157, the blockchain transaction may be initiated by the processing server 110. In other embodiments, the processing server 110 may provide the transaction message or data included therein to the insurance or bank 112)
Ramadoss does not explicitly teach but the related art Holland teaches:

accessing, by the at least one first computing system in the enterprise network or at least one second computing system in the reconciliation network, a second digital facilitator, wherein the second computing node in the enterprise network or the reconciliation network, a second digital facilitator, wherein the second digital facilitator provides one or more second parameters for distributing data associated with the distributed-ledger based computing operation initiated in the enterprise network, or second data associated with or based on the data, in the reconciliation network (see Holland ¶73, FIG. 2 is a block diagram of exemplary system for scalable reconciliation of a plurality of crypto assets between an offline wallet and an online wallet in a blockchain network 106)

distributing the data or the second data in the reconciliation network (see Holland ¶27, decentralized system of creation and distribution, so that only a certain amount of cryptocurrency is produced by the entire cryptocurrency system collectively) .  

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the asset-backed token disclosed by Ramadoss to include the scalable reconciliation of crypto assets in a blockchain network, as thought by Holland. A person of 

As to claim 2, (canceled).
As to claim 3, the combination of Ramadoss and Holland teaches the method, wherein the first digital facilitator comprises an issuance digital facilitator or an issuance smart contract (see Ramadoss ¶9, a method for creating and selling a smart contract in the form of a cryptocurrency).
As to claim 4, the combination of Ramadoss and Holland teaches the method, wherein the second digital facilitator comprises a reconciliation digital facilitator or a reconciliation smart contract (see Ramadoss ¶244, enterprise network and reconciliation network).

As to claim 5, the combination of Ramadoss and Holland teaches the method, wherein the one or more parameters comprises time-based parameters, geographical or network location-based parameters, identity-based parameters, or amount-based parameters (see Ramadoss ¶53, transactions recorded in the blockchain may include a destination address and a currency amount, such that the blockchain records how much currency is attributable to a specific address. In some instances, additional information may be captured, such as a source address, timestamp, etc.).
As to claim 6, (canceled).
As to claim 7, (canceled).
As to claim 8, the combination of Ramadoss and Holland teaches the method, wherein the distributed-ledger based computing operation comprises a digital token-based computing operation (see Ramadoss ¶7, generating a plurality of cryptocurrency coins/tokens corresponding to the value of the asset).

As to claim 9, (canceled).

As to claim 10, the combination of Ramadoss and Holland teaches the method, wherein the distributed-ledger based computing operation comprises an asset transferring computing operation (see Ramadoss ¶59, assets ownership tokens can be transferred, inherited, or used as collateral).
As to claim 12 (canceled).
As to claim 13 (canceled).
As to claim 14, the combination of Ramadoss and Holland teaches the method, wherein the data or the second data is at least one of recoverable, traceable, storable, or transmittable (see Ramadoss ¶173, smart contract automated investment choices, and traceability that blockchain is famous for).

As to claim 15, the combination of Ramadoss and Holland teaches the method, wherein the identifier enables authorization for the initiation of the distributed-ledger based computing operation in the enterprise network (see Ramadoss Fig. 8 and ¶148, authorize blockchain-based transactions using the payment network 108).

As to claim 16, the combination of Ramadoss and Holland teaches the method, wherein a recipient of the data or the second data in the reconciliation network is unable to initiate a computing operation in the enterprise network (see Ramadoss ¶173, smart contract automated investment choices, and traceability that blockchain is famous for).

As to claim 17, the combination of Ramadoss and Holland teaches the method, wherein the data or the second data is associated with a digital wallet (see Ramadoss ¶147, stored in an electronic wallet).

As to claim 18, the combination of Ramadoss and Holland teaches the method, wherein the data or the second data comprises, is comprised in, or is based on a token, and wherein the token is associated with a physical or digital asset (see Ramadoss ¶35, asset-backed tokens).
As to claim 19, the combination of Ramadoss and Holland teaches the method, wherein the data or the second data does not comprise a token (see Ramadoss ¶173, smart contract automated investment choices, and traceability that blockchain is famous for).

As to claim 20, the combination of Ramadoss and Holland teaches the method, wherein the data or the second data comprises remittance data (see Ramadoss ¶8, embedding in the cryptocurrency coins /tokens a smart contract one or more investment terms including asset description, payment and timing).

As to claim 21, the combination of Ramadoss and Holland teaches the method, wherein the one or more parameters associated with issuance or generation of the first digital facilitator is used for generating the identifier associated with and separate from the private key (see Ramadi’s ¶31, blockchain transactions and linking blockchain transactions to privately verified identifies).

As to claim 22, the combination of Ramadoss and Holland teaches the method, wherein the private key is generated by the enterprise network when the user joins or accesses the blockchain network (see Ramadoss ¶160, the system 112 may store the private key on behalf of the seller 102 and any transaction identifiers associated with the seller 102 (e.g., in their blockchain cryptocurrency account) and may be configured to generate the digital signature and include the generated signature and transaction identifier in transaction messages).

As to claim 23, a method for use in a blockchain network comprising an enterprise network and a reconciliation network (see Ramadi’s Figs. 1a-1d and ¶157, blockchain transaction processed using the blockchain network 106 based on the information included in the data element(s) reserved for private use; ¶244, enterprise network and reconciliation network), the method comprising:
accessing, using one or more computing device processors, a first digital facilitator, wherein the first digital facilitator provides one or more parameters for executing a distributed-ledger based computing operation in the enterprise network (see Ramadi’s Fig. 1D, and ¶¶55, 65 and 68, Ledger (aka Distributed Ledger) is the core building block in the blockchain network and serves as a decentralized and distributed database; ¶188, blockchain transactions may include at least a first data element configured to store a personal account number, a second data element configured to store a merchant identifier, and a third data element, which may be reserved for private use, configured to store at least blockchain network identifier; ¶107, embedding key data in each term of the smart contract, the key data being associated with a blockchain identification and usable to conduct a transaction), wherein an identifier is used for executing the distributed-ledger based computing operation in the enterprise network (see Ramadoss ¶61, issues asset-backed tokens/identifier representing the real estate backed notes on the blockchain, and investors have liquidity and visibility of assets on the blockchain), wherein the distributed- ledger based computing operation is a non-anonymously-initiated distributed-ledger based computing operation, and wherein the identifier is associated with and separate from a private key known to a user associated with the initiation of the non-anonymously-initiated distributed-ledger based computing operation (see Ramadoss ¶50, term " private ledger" is a privately accessible listing of transactions for the distributed database or blockchain; ¶157, corresponding blockchain transaction may then be processed using the blockchain network 106 based on the information included in the data element(s) reserved for private use…the blockchain transaction may be initiated by the processing server 110. In other embodiments, the processing server 110 may provide the transaction message or data included therein to the insurance or bank 112; ¶188, blockchain transactions may include at least a first data element configured to store a personal account number, a second data element configured to store a merchant identifier, and a third data element, which may be reserved for private use, configured to store at least blockchain network identifier); 
executing, using the one or more computing device processors, the distributed-ledger based computing operation in the enterprise network (see Ramadoss ¶¶198 & 244, provides enterprise-grade blockchain infrastructure with SDKs in Java, Ruby, and NodeJS); 
tracking data associated with the distributed-ledger based computing operation using the identifier separate from the private key (see Ramadoss ¶¶188, 190, blockchain transaction may include at least … processing unit 204 may identify a first account profile 210 where the included account identifier corresponds to the personal account number and a second account profile 210 where the included account identifier corresponds to the merchant identifier; ¶¶ 108, 168, monitoring the transaction ledger to determine whether a transaction against the blockchain identification has occurred)Ramadoss does not explicitly teach but the related art Holland teaches:
accessing, using the one or more computing device processors, a second digital facilitator, wherein the second digital facilitator provides one or more second parameters for executing a computing operation in the reconciliation network (see Holland ¶73, FIG. 2 is a block diagram of exemplary system for scalable reconciliation of a plurality of crypto assets between an offline wallet and an online wallet in a blockchain network 106); and 
executing, using the one or more computing device processors, the computing operation in the reconciliation network, wherein the computing operation is based on data associated with the distributed-ledger based computing operation in the enterprise network, (see Holland ¶27, decentralized system of creation and distribution, so that only a certain amount of cryptocurrency is produced by the entire cryptocurrency system collectively).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the asset-backed token disclosed by Ramadi’s to include the scalable reconciliation of crypto assets in a blockchain network, as thought by Holland. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success because, enterprise network with interrelations/reconciliation operations are well-known and commonly used, providing enhanced usability and security as taught by Holland.

As to claim 24, the combination of Ramadoss and Holland teaches the method, wherein the computing operation comprises a data transmission or distribution operation, and wherein the identifier is generated by the blockchain network based on creation of the private key (see Ramadoss ¶157, see Ramadoss ¶157, the blockchain transaction may be initiated by the processing server 110. In other embodiments, the processing server 110 may provide the transaction message or data included therein to the insurance or bank 112).

Ramadi’s teaches:
As to claim 25, one or more apparatuses for use in a blockchain network comprising an enterprise network and a reconciliation network (see Ramadoss Figs. 1a-1d and ¶157, blockchain transaction processed using the blockchain network 106 based on the information included in the data element(s) reserved for private use; ¶244, enterprise network and reconciliation network), the one or more apparatuses comprising one or more computing device processors configured for: 
accessing a first digital facilitator, wherein the first digital facilitator provides one or more parameters for executing a distributed-ledger based computing operation in the enterprise network, wherein an identifier is used for executing the distributed-ledger based computing operation in the enterprise network (see Ramadoss Fig. 1D, and ¶¶55, 65 and 68, Ledger (aka Distributed Ledger) is the core building block in the blockchain network and serves as a decentralized and distributed database; ¶188, blockchain transactions may include at least a first data element configured to store a personal account number, a second data element configured to store a merchant identifier, and a third data element, which may be reserved for private use, configured to store at least blockchain network identifier; ¶107, embedding key data in each term of the smart contract, the key data being associated with a blockchain identification and usable to conduct a transaction), wherein the distributed-ledger based computing operation is a non- anonymously-initiated distributed-ledger based computing operation, and wherein the identifier is associated with and separate from a private key known to a user associated with the initiation of the non-anonymously-initiated distributed-ledger based computing operation (see Ramadoss ¶61, issues asset-backed tokens/identifier representing the real estate backed notes on the blockchain, and investors have liquidity and visibility of assets on the blockchain ;¶50, term " private ledger" is a privately accessible listing of transactions for the distributed database or blockchain; ¶157, corresponding blockchain transaction may then be processed using the blockchain network 106 based on the information included in the data element(s) reserved for private use…the blockchain transaction may be initiated by the processing server 110. In other embodiments, the processing server 110 may provide the transaction message or data included therein to the insurance or bank 112; ¶188, blockchain transactions may include at least a first data element configured to store a personal account number, a second data element configured to store a merchant identifier, and a third data element, which may be reserved for private use, configured to store at least blockchain network identifier); 
executing the distributed-ledger based computing operation in the enterprise network (see Ramadoss ¶157, see Ramadoss ¶157, the blockchain transaction may be initiated by the processing server 110. In other embodiments, the processing server 110 may provide the transaction message or data included therein to the insurance or bank 112);
tracking data associated with the distributed-ledger based computing operation using the identifier separate from the private key (see Ramadoss ¶¶188, 190, blockchain transaction may include at least … processing unit 204 may identify a first account profile 210 where the included account identifier corresponds to the personal account number and a second account profile 210 where the included account identifier corresponds to the merchant identifier; ¶¶ 108, 168, monitoring the transaction ledger to determine whether a transaction against the blockchain identification has occurred)
tracking second data associated with the computing operation using the identifier separate from the private key (see Ramadoss ¶¶188, blockchain transactions may include at least a first data element configured to store a personal account number, a second data element configured to store a merchant identifier, and a third data element, which may be reserved for private use, configured to store at least blockchain network identifier)
Ramadoss does not explicitly teach but the related art Holland teaches:
accessing a second digital facilitator, wherein the second digital facilitator provides one or more second parameters for executing a computing operation in the reconciliation network (see Holland ¶73, FIG. 2 is a block diagram of exemplary system for scalable reconciliation of a plurality of crypto assets between an offline wallet and an online wallet in a blockchain network 106); and
executing the computing operation in the reconciliation network, wherein the computing operation is based on data associated with the distributed-ledger based computing operation in the enterprise network (see Holland ¶27, decentralized system of creation and distribution, so that only a certain amount of cryptocurrency is produced by the entire cryptocurrency system collectively).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the asset-backed token disclosed by Ramadoss to include the scalable reconciliation of crypto assets in a blockchain network, as thought by Holland. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success because, enterprise network with interrelations/reconciliation operations are well-known and commonly used, providing enhanced usability and security as taught by Holland.

As to claim 26, the combination of Ramadoss and Holland teaches the one or more apparatuses, wherein the one or more computing device processors are located in at least two different geographical locations (see Ramadoss Fig. 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ramadoss et al. in view of Holland as applied above to claim 1 and further in view of Sheikh et al. US Pub. No.: 2019/0080308 A1 (hereinafter Sheikh).
As to claim 11, the combination of Ramadoss and Holland does not explicitly teach but the related art Sheikh teaches: the method, wherein the data or the second data is used in an artificially intelligent computing operation or a machine learning operation (see Sheikh ¶87, the AEAs are configured to employ artificial intelligence (AI) algorithms).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the asset-backed token disclosed by Ramadoss and the scalable reconciliation of crypto assets in a blockchain network disclosed by Holland to include the open economic framework and method of operation, as thought by Sheikh. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success because, machine learning and artificial intelligent are well-known and commonly used, providing enhanced usability and security as taught by Sheikh.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                               

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433